DETAILED ACTION
This office action is a response to an amendment filed on 07/12/2019.
Claims 1-17 and 19-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [IN 201911021243], filed on 2019-05-29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 07/12/2019, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Sethi et al. (US 20190222485 A1) teaches method and device for checking network state in wireless network system. 
Dwaraki et al. (US 20170317887 A1) teaches system for network state monitoring in each network devices. 
Niell et al. (US 20180152540 A1) teaches method for processing network packet in the network by controller device to receive fabric location in the network.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“receiving changes to network objects corresponding to a plurality of interconnected nodes forming a network fabric, wherein the changes at least indicate when the network objects are added and deleted; storing the changes in a data store, wherein the data store stores timestamps for each of the changes; detecting an event occurring in the network fabric at a first time; retroactively generating, in response to the event, a first snapshot of the network fabric based on the changes stored in the data store, wherein the first snapshot identifies a state of the network fabric at a second time occurring before the first time; and generating, in response to the event, a second snapshot of the network fabric based on the changes stored in the data store, wherein the second snapshot identifies a state of the network fabric at a third time occurring after the first time”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date
For independent claims 9 and 14; claims are similarly considered allowable. Claim disclosed similar limitations as of claim 1. Since when reading claim in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 9 and 14; and thus claims are respectively allowable.
Dependent claims 2-8 and 10-13 and 15-17, and 19-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412